Citation Nr: 1417208	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-05 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hypertension.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1980 to September 1980, from July 1981 to November 1988, and from December 1990 to September 1991.  She had subsequent service with the United States Army Reserve.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.

The Board notes that the Veteran has claimed that she had hypertensive retinopathy and transient ischemic attacks secondary to her service-connected hypertension. See February 2009 VA examination report.  However, the RO has not adjudicated claims for service connection for those disorders.  Accordingly, they are referred to the RO for appropriate action. 

The issue of entitlement to service connection for carpal tunnel syndrome of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has not had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more during the appeal period.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in September 2008, prior to the initial decision on the claim in June 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The September 2008 letter notified the Veteran that she should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of her condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The September 2008 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support her claim and how disability ratings and  effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this claim.


In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She has not identified any available, outstanding records that are relevant to the claim being decided herein.

The Board observes that certain private treatment records described in the remand portion below have not been associated with the claims file.  However, the RO attempted to obtain these records in April 2010, and the Veteran indicated that her primary care physician referred her to this specialist to treat her feet and arthritis, but not her hypertension.  Therefore, the Board finds that the hypertension claim can be decided without further attempts to obtain these records.

The Veteran was also afforded VA examinations in February 2009 and October 2010 in connection with her current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 10 percent evaluation for hypertension pursuant to 38 C.F.R. § 4.101, Diagnostic Code 7101.  Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

From November 2004 to February 2008, The Veteran's blood pressure was mostly normal, with her systolic blood pressure ranging from 110 to 163 and her diastolic blood pressure readings ranging from 70 to 97.  She subsequently received emergency room treatment in February 2008 when her blood pressure rose drastically.  At that time, she had separate readings of 192/102, 179/92, 192/108, 199/118, and 200/108.  After February 2008, the Veteran's medication again kept her blood pressure under control, with systolic readings ranging from 99 to 170 and diastolic readings ranging from 59 to 82.

In addition to these blood pressure readings, the February 2009 VA examiner noted that the Veteran had three blood pressure readings taken, which were all recorded as 100/60.  It was also noted that she takes daily medication for the disability and that the response has been good without any side effect.  The examiner further commented that she does not experience any functional impairment from the condition.

In addition, the October 2010 VA examiner noted that the Veteran experienced occasional headaches, lightheadedness, and swelling in her hands.  It was also noted that the Veteran was taking medication for her hypertension.  Her blood pressure was recorded as 144/82 three times during the examination.

In considering the evidence of record, the Board concludes that the Veteran is not entitled to an increased evaluation for her service-connected hypertension.  Although her systolic blood pressure reached 200 and her diastolic blood pressure reached 118 in separate tests in February 2008, her diastolic pressure has not been predominantly 110 or more and her systolic pressure was not been predominantly 110 or more.  That is, one reading over the course of several years is not an accurate measure of her predominant blood pressure readings.  Therefore, the Board finds that these readings do not meet the criteria of Diagnostic Code 7101.

The Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment, in deciding this case.  The Veteran is competent to report the symptoms she experiences, such as headaches, lightheadedness, and swelling in her hands, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that she does not have the diastolic and systolic blood pressure readings required under the rating criteria.  The Board also notes that the Veteran has been granted service connection for migraine headaches and chronic renal insufficiency. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations. 

The Board also observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her hypertension, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran only went to the emergency room for hypertension once during the appeal period, and she has been employed throughout the appeal period.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

There is also no evidence or allegation that the Veteran's disability has rendered her unemployable.  Notably, the Veteran has been employed throughout the appeal period.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for hypertension is denied.


REMAND

The Board notes that an October 201 VA examiner diagnosed the Veteran with carpal tunnel syndrome of the right hand, but found that the disorder was not related to her active military service because the her service treatment records did not indicate carpal tunnel syndrome was present during or due to her active duty status.  However, the examiner did not explain if the Veteran's current disability was related to her complaints of wrist pain and her diagnosis of De Quervain's Syndrome in service.  Therefore, the Board finds that an additional medical opinion is necessary.

The Veteran has also stated that she underwent an EMG test in 2007 with a private doctor in Decatur, Georgia.  Therefore, on remand, an attempt should be made to obtain those private medical records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right hand or wrist, including from Dr. S.M.T. in Decatur, Georgia.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

2.  After completing those actions, the Veteran should be afforded a VA examination to determine the nature and etiology of her carpal tunnel syndrome of the right hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and her own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has carpal tunnel syndrome of the right wrist that manifested in service or is otherwise causally or etiologically related to her military service, to include any symptomatology therein.  In making this determination, the examiner should address the Veteran's treatment for right wrist pain in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


